Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Claim Amendments
2.	The preliminary claim amendments were filed October 7, 2019. Claims 5-10, 12-15, and 18-25 were amended. 

Restriction Requirement
REQUIREMENT FOR UNITY OF INVENTION
3.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
          When Claims Are Directed to Multiple Categories of Inventions:
4.	As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
5.	In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

I, claim(s) 1-9, drawn to A method of producing a polyclonal antibody targeted towards a particular trait of a microorganism, and the produced polyclonal antibody.
Group II, claim(s) 10 and 12, drawn to A lateral flow point of care test device comprising the a polyclonal antibody wherein the polyclonal antibodies are produced by the method of claim 2 and the device permits the characterisation of gram positive microorganisms.
Group III, claim(s) 10 and 13, drawn to A lateral flow point of care test device comprising the a polyclonal antibody wherein the polyclonal antibodies and the device permits the characterisation of gram negative microorganisms.

Group IV, claim(s) 10 and 14, drawn to A lateral flow point of care test device comprising the a polyclonal antibody, wherein some of the polyclonal antibodies are produced by the method of claim 2 and some are produced by the method of claim 3 and the device permits the characterisation and differentiation of gram positive and gram negative microorganisms.
Group V, claim(s) 10-11, and 15-17, drawn to A lateral flow point of care test device comprising the a polyclonal antibody further comprising: a sample application pad containing a buffer; a conjugate release pad containing the polyclonal antibodies;
a nitrocellulose membrane; and an absorbent pad bad.

VI, claim(s) 10-11, 15 and 18, drawn to A lateral flow point of care test device comprising the a polyclonal antibody wherein the conjugate release pad has a maximum pore size of 11 um.
Group VII, claim(s) 10-11, 15  and 19, drawn to A lateral flow point of care test device comprising the a polyclonal antibody wherein the conjugate release pad has a water absorption of 40 um and a particle retention of 2.3 um.
Group VIII, claim(s) 10-11, 15 and 20, drawn to A lateral flow point of care test device comprising the a polyclonal antibody wherein the conjugate release pad is a FUSION 5 pad immersed in conjugate suspension and dried at 37°C for 2 hours before assembly.
Group IX, claim(s) 10-11, 15 and 21, drawn to A lateral flow point of care test device comprising the a polyclonal antibody wherein the polyclonal antibodies in the conjugate release pad of the lateral flow device are conjugated to colloidal gold nanoparticles of 20 or 40 nm size.
Group X, claim(s) 10-11, 15 and 22, drawn to A lateral flow point of care test device comprising a polyclonal antibody wherein the nitrocellulose membrane is untreated Immunopore RP paper.
Group XI, claim(s) 10-11, 15 and 23, drawn to A lateral flow point of care test device comprising the a polyclonal antibody wherein the absorbent pad is untreated PALL 165 Paper.
Group XII, claim(s) 10-11, 15  and 24, drawn to A lateral flow point of care test device comprising the a polyclonal antibody wherein one end of the nitrocellulose membrane is attached under the absorbent pad and the other end is attached under the .
Group XIII, claim(s) 10-11, 15 and 25-26, drawn to A lateral flow point of care test device comprising the a polyclonal antibody further comprising a test line comprising a second set of antibodies and a method of use of the device of claim 25.
 
6. 	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-XIII lack unity of invention because even though the inventions of these groups require the technical feature of general lateral flow device, this technical feature is not a special technical feature as it does not make a contribution over the prior art.
Lawerence et al., (WO 2014/138132 A2 (Verax Biomedical Inc.) 12 September 2014).
Lawerence et al., disclose the production of polyclonal antibodies to a mixed antigen ‘trait’ and use in a lateral flow device. Lawerence et al., teach the pan-generic binding agent specifically binds a Gram-positive bacterial antigen. In some such embodiments, the pan-generic polyclonal antibody binds lipoteichoic acid (LTA). In some embodiments, the pan-generic binding agent specifically binds a Gram-negative bacterial antigen. In some such embodiments, the pan-generic polyclonal antibody binds a bacterial lipopolysaccharide structure (LPS). In some embodiments, at least one pan- generic binding agent specifically binds a Gram-positive bacterial antigen and at least one pan- generic binding agent specifically binds a Gram-negative bacterial antigen. In some embodiments, the pan-generic binding agent is capable of binding three or more genera of bacteria. In some embodiments, the linker is protein A, protein G, or protein L (paras.[0005]).
Lawerence et al.,  disclose an-generic antibodies useful in the devices and methods of the invention include a monoclonal antibody, a polyclonal antibody, a single-chain antibody, a synthetic antibody, a recombinant antibody, a chimeric antibody, or any antigen- binding fragment of the above, including, but not limited to, F(ab), F(ab'), F(ab')2, scFv fragments and recombinant fragments. The pan-generic antibodies may be from a mammalian species, including but not limited to rabbits, rodents (including mice, rats and guinea pigs), goats, pigs, sheep, camelids and humans. The pan-generic antibodies also may be humanized or chimeric antibodies [para. 0056] Those skilled in the art are enabled to make any such antibody derivatives using standard art-recognized techniques. [0057] Most preferably, the pan-generic antibodies of the present invention are polyclonal antibodies or monoclonal antibodies. Generation of monoclonal and polyclonal antibodies is well within the knowledge of one of ordinary skill in the art of biology (see, e.g., Ausubel et al., Current Protocols in Molecular Biology, John Wiley & Sons, New York, N.Y., 1994). A number of procedures are useful in producing antibodies to the desired unique target antigens. Traditional immunization and harvesting techniques will result in the creation of polyclonal antibodies directed against the common determinants of the target bacterial species including pan-generic determinants such as LPS and LTA. Additionally, cellular hybridization techniques can be utilized to produce immortal hybridoma cell lines that generate specific monoclonal antibodies to the target species.
Lawerence et al., (paras.[0039], [0057]) disclose the standard method of polyclonal antibody production. Any difference can only lie in the choice of the ‘trait’. No inventive technical effect has been identified. The problem is to provide an alternative method of polyclonal antibody production. The choice of the ‘trait’ (target of the antibodies) falls within the knowledge and ability of the skilled person and does not constitute an inventive step. See also (paras.[0063] and [0066]).

7. 	Applicant is advised that the reply to this requirement to be complete must include identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.
Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.
Where such evidence or admission is provided by applicant, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


8.   	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. 
A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the Examiner before the patent issues. See MPEP § 804.01.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JANA A HINES/Primary Examiner, Art Unit 1645